                                                 JAMES KOUSOUROS
                                                       ATTORNEY AT LA VV
                                                                                             MEMO ENDORSED
                                                                r-:::::,,

                                  260 Madison Avenue, 22nd floor • New Yorl~, NY 10016
]ANES   Kousornms                        212•532• 1934 I 212•532• 1939 fax                                    Evru~ M. RocK
 FOUNDER   & PJ.UNC!fl\L                                                                                       SENIOR AssooxrE
                                            E-mail: James@kousouroslaw.com
                                                                                                               EMMA]. Cm.E
                                                                             January 8, 2020                    LEC..\L AsSISTA.,'T
               Via ECF
               Hon. Andrew L. Carter
               United States District Court Judge                                      USDCSDNY
               Southern District of New York                                           DOCUMENT
                                                                                       ELECTRONICALLY FILED
               Thurgood Marshall United States Courthouse
                                                                                       DOC#: ---.--:-::-:::~-
               40 Foley Square                                                         DATE FILED: I- Ja-2.0
               New York, NY 10007

                           Re:    United States v. Kushtrim Demaj (Case No. 16-CR-00289)

               Dear Judge Carter,

                       This letter is to respectfully request that Kushtrim Demaj be permitted to surrender to the
               Bureau of Prisons on February 3, 2020. Mr. Demaj was sentenced by Your Honor on July 11, 2019
               to a term of imprisonment of one year and one day and ordered to surrender on January 13, 2020.
               As of today, Mr. Demaj has not been formerly designated and given the length of his sentence, we
               prefer to avoid his surrender to the MDC and then having to be transferred to another facility. I
               have been in contact with Assistant United States Attorney Drew Skinner who has also checked
               on the designation. While it appears that Mr. Demaj may have been designated to the MDC, we
               are not certain of this. When Mr. Demaj met with his pre-trial officer last week, he was told that
               he had not been designated.

                       The three-week period we request will permit us to resolve this issue so that Mr. Demaj
               can surrender to the facility he will serve his sentence at and not be deprived of whatever programs
               may be available to him if he is in transit. Additionally, and from a personal standpoint, Mr.
               Demaj's youngest son will celebrate his eleventh birthday on January 27, 2020. Mr. Demaj is very
               close to his children and his impending absence will certainly be difficult for them and his young
               son in particular. It would mean a lot to this family for Mr. Demaj to be able to celebrate his son's
               birthday prior to his surrender.

                       I have consulted with the government concerning this request and the government has no
               objection.

                           Thank you for your courtesy and consideration.

                                                                             Respectfully Submitted,

                                                                             - - - -Isl- - - -
                                                                             James Kousouros, Esq.
             C.C.        Drew Skinner,
                         Assistant United States Attorney

                          Winter Pascual,
                          US. Pretrial Services Officer


\ \.v,.         ~
             o.. ~-, c:. o..~ \ "'"' \ s              ~~ c...~',.,,,._),_.        ~'". \).,_ -mC.:_::,              9.\-\ "'~     s "" ,.__~);..._   ~
 ~ <:, <"   S "- "<" S   ~ c.,._ <:,~          ~
                                        S "- ...... .,_...._ <..Q..   ~      -...--..:." - • '..,_   >-'>,:' \._, \ \ "'"'   ~ S\6 'f\ c.,.\,_._e; \,7
            ~':'l <'<.<.-., ~ "r ..-', s =s . \:, ..~ o ....._                    '2 ~ t> C> '? ."O).             <:, i\ ~"-'r:, ""' ""/   3,   '2..Cl 20 •
